Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-11, drawn to an operator offset request that communicates the status of the lane centering with offset , classified in B60W 2554/4045.
II. Claims 12-17, drawn to an operator offset request including a vehicle return path to the first travel lane, classified inB60W 30/18163.
III. Claim 18-20, drawn to a method for applying offset requests including providing optional functions, forwarding the output to a mission planner, and generating an adjust lane offset modify signal, classified in B60W 2050/0063. 
The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operations and different functions. For example, Invention II includes a vehicle return path elected by vehicle operator to return the automobile vehicle to the first travel-line from the second travel-line by a return displacement path which is opposite to the displacement path, which is not found in Inventions I and III. Invention III includes applying offset requests including providing optional functions, forwarding the output to a mission planner, and generating an adjust lane offset modify signal, which is not found in Inventions I and II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.